EXHIBIT 10.1
 
 
 
 
ASSET PURCHASE AGREEMENT

 
THIS ASSET PURCHASE AGREEMENT is made as of this ____ day of July, 2012, by and
among Safeguard Acquisitions, Inc., a Texas corporation (“Buyer”), Interform
Corporation, a Pennsylvania corporation (“Seller”) and Champion Industries,
Inc., a West Virginia corporation (“Shareholder”), under the following
circumstances:


A.  Seller owns and operates a division under the trade name of Consolidated
Graphic Communications (“Seller’s Division” or “CGC”).  CGC is engaged in the
business of distributing business forms, promotional products, apparel, and
marketing materials; and providing certain business services to customers (the
“Business”).  Shareholder is the sole shareholder of Seller.


B.  Seller desires to sell to Buyer the Business and certain assets of the
Business, and Buyer desires to purchase such assets, on the terms and conditions
set forth in this Agreement.


NOW, THEREFORE, in consideration of the foregoing, the representations,
warranties and covenants contained in this Agreement and for other good and
valuable consideration, the receipt and sufficiency of which is acknowledged,
and intending to be legally bound, the parties hereby agree as follows:


ARTICLE 1
DEFINITIONS


1.01.  Definitions.  For all purposes of this Agreement, the terms set forth
below shall be defined as follows:


“Accounting Firm” means, unless Buyer and Seller otherwise agree, Price
Waterhouse Coopers.


“Acquired Prepaid Assets” has the meaning given that term in Section 2.01(h).


“Adjustment Objection Notice” has the meaning given that term in Section
2.07(c).
 
“Agent” means Fifth Third Bank, as Administrative Agent for secured lenders
under the Obligation.
 
“Affiliate” means, with respect to any Person (the “first Person”), any other
Person that controls, is controlled by, or is under common control with, the
first Person.  For the purposes of this definition, “control” (including, with
correlative meanings, the terms “controlled by” and “under common control
with”), as used with respect to any Person, means the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of such Person, whether through the ownership of voting securities, by
contract or otherwise.


 
1

--------------------------------------------------------------------------------

 
“Ancillary Documents” has the meaning given that term in Section 3.01.


“Assumed Customer Agreements” has the meaning set forth in Section 2.01(e).


“Assumed License Agreements” has the meaning given that term in Section 2.01(f).


“Assumed Obligations” has the meaning given that term in Section 2.03.


“Assumed Other Agreements” has the meaning given that term in Section 2.01(g).


“Balance Sheet Date” means June ____, 2012.


“Bank Debt” means the indebtedness of Seller and/or CGC pursuant to the
Obligation which is secured by a sole first Lien on all of the Purchased Assets.


“Business” has the meaning given that term in paragraph A of the recitals to
this Agreement.


“Business Day” means a day other than Saturday, Sunday or any other day on which
commercial banks in the United States of American are authorized or required by
law to close.


“Buyer” has the meaning set forth in the preamble of this Agreement.
 
“Buyer Group” has the meaning given that term in Section 8.02(a).
 
“Claim” has the meaning set forth in Section 8.03.
 
“Claim Notice” has the meaning given that term in Section 8.03.
 
“Closing” means the consummation of the transactions contemplated by this
Agreement, as provided in Article 5.
 
“Closing Adjustment” has the meaning given that term in Section 2.07.
 
“Closing Date” means the date on which the Closing contemplated pursuant to
Article 5 actually occurs.
 
“Closing Inventory Value” has the meaning given that term in Section 2.07(a).
 
 “Company Software” has the meaning given that term in Section 3.14(d).
 
“Company Intellectual Property” has the meaning given that term in Section
2.01(d).
 
"Confidential Information" means any information, data or other materials of
Seller and CGC which:  (i) is proprietary or confidential to Seller or CGC or
otherwise was or is designated by Seller or CGC as "confidential information,"
(ii) is not generally available to the general public, or (iii) originally was
acquired by, disclosed to or known by an Affiliate of Seller or CGC as a result
of or through its relationship with Seller or CGC.  "Confidential Information"
includes without limitation: (i) the Customer Information, (ii) sales
information, marketing and product development plans, marketing techniques,
pricing policies, customer programs and market forecasts, (iii) information
concerning proprietary computer systems (including hardware and software),
support systems and techniques and methods, (iv) information with respect to
development, improvements, inventions, ideas, processes, procedures,
discoveries, concepts, designs, drawings, specifications, data and "know-how,"
(v) financial information (including, without limitation, sales and revenue
information and financial statements), (vi) product or service information
(including, without limitation, product design and specifications, product
development plans, product strategies and product delivery systems), and (vii)
information of a type described in the foregoing clause (i) through (vi) which
Seller or CGC obtained from another party under an obligation of
confidentiality.
 
 
2

--------------------------------------------------------------------------------

 
“contract” or “agreement” means any contract, franchise, indenture, agreement,
lease, sublease, license, instrument or other legally binding commitment,
obligation or arrangement.
 
“Copyrights” means all copyrights in works of authorship of any type, including
moral rights and rights of attribution and integrity, copyrights in Software and
in the content contained on any Web site, and registration and applications for
any of the foregoing, and rights to sue for past infringement thereof.
 
“Customer Information” has the meaning set forth in Section 2.01(j).
 
“Damages” has the meaning given that term in Section 8.02(a).


“Domain Names” means any alphanumeric designation which is registered with or
assigned by any domain name registrar, domain name registry, or other domain
name registration authority as part of an electronic address on the Internet (or
successor technology).
 
“Down Payment” has the meaning given that term in Section 2.05(a)
 
“Employee Plans” means any employee pension benefit plan (as defined in Section
3(2) of ERISA), employee welfare benefit plan (as defined in Section 3(1) of
ERISA) and any other plan, arrangement, agreement or policy relating to
employment, bonus, deferred compensation, pension, retirement, profit sharing,
401(k), stock option, stock purchase, employee stock ownership, stock
appreciation rights, savings, consulting, severance, termination, collective
bargaining, group insurance or fringe benefit and any other employee benefit,
incentive and welfare plan, policy, contract, agreement and arrangement, written
or oral, formal or informal, and any trust agreement related thereto, which is
maintained, sponsored or contributed to by CGC or which is currently in effect
or under which future benefits may be paid and relating to any present or former
director, officer or employee of CGC.
 
“Environmental Laws” means all Laws relating to pollution or protection of human
health or the environment, including Laws relating to Releases or threatened
Releases of Hazardous Materials or otherwise relating to the manufacture,
processing, distribution, use, treatment, storage, disposal, transport or
handling of Hazardous Materials and all Laws with regard to recordkeeping,
notification, disclosure and reporting requirements respecting Hazardous
Materials.
 
 
3

--------------------------------------------------------------------------------

 
“Equipment” has the meaning set forth in Section 2.01(a).
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.
 
“Escrow Amount” has the meaning set forth in Section 2.05(b)
 
“Escrow Fund” has the meaning set forth in Section 2.05(c)
 
“Excluded Assets” has the meaning given that term in Section 2.01.
 
“Financial Statements” means (i) the unaudited, compiled balance sheet and
statements of income, cash flows and retained earnings of CGC as of the most
recent fiscal year and for the year then ended, and (ii) the unaudited interim
compiled balance sheet and statements of income, cash flows and retained
earnings of CGC as of May 31, 2012.
 
“GAAP” means United States generally accepted accounting principles,
consistently applied.
 
“Governmental Entity” means any government or any agency, bureau, board,
commission, court, department, official, political subdivision, tribunal or
other instrumentality of any government, whether federal, provincial, state or
local, domestic or foreign.
 
“Hazardous Materials” means any substance which is listed, defined, designated
or classified as hazardous, toxic or radioactive, or otherwise is regulated
(whether by type or by quantity), under any Environmental Law.  Hazardous
Materials include, without limitation, petroleum products and any derivative or
by-product thereof, asbestos, radioactive materials and polychlorinated
biphenyls.
 
“Indemnified Party” has the meaning given that term in Section 8.03.
 
“Indemnifying Party” has the meaning given that term in Section 8.03.
 
“Intellectual Property” means all Copyrights, Patents, Software, Trademarks,
Domain Names and Trade Secrets and has the meaning set forth in Section 2.01(d).
 
 “Inventory” has the meaning set forth in Section 2.01(b).
 
“Knowledge of Seller or CGC” or “Seller’s and CGC’s Knowledge” means information
which is, or reasonably should be, known, after due inquiry, to any of
Shareholder, officer, employee or director.
 
“Laws” means any federal, state, local or foreign law, statute, ordinance, rule,
regulation, order, judgment, injunction or decree, administrative order or
decree, administrative or judicial decision, and any other executive or
legislative proclamation.
 
“Leased Personal Property” has the meaning given that term in Section 3.08(b).
 
“Leased Real Property” has the meaning given that term in Section 3.09(a).
 
 
4

--------------------------------------------------------------------------------

 
“Lien” means any charge, easement, encumbrance, mortgage, security interest,
covenant, lien or pledge, whether imposed by agreement, law or otherwise.
 
“Licensed Intellectual Property” has the meaning given that term in Section
3.14(b).
 
“Licensed Software” has the meaning given that term in Section 3.14(d).
 
“Listed Contracts” has the meaning given that term in Section 3.15.
 
 “Nonassignables Agreements” has the meaning given that term in Section 2.02.
 
 “Owned Intellectual Property” has the meaning given that term in Section
2.01(d).
 
“Owned Software” has the meaning given that term in Section 2.01(c).
 
 “Patents” means all inventions (whether patentable or unpatentable and whether
or not reduced to practice), and all U.S., Canadian and foreign patents and
industrial designs, including any continuations, divisionals,
continuations-in-part, renewals, reissues and applications for any of the
foregoing, and rights to sue for past infringement thereof.
 
 “Permits” means any license, permit, approval or authorization of a
Governmental Entity which relates to, or is necessary to, the conduct of the
Business or any other activities of CGC.
 
“Person” means any individual, partnership, limited partnership, corporation,
business trust, joint stock company, limited liability company, trust,
unincorporated association, joint venture or other entity of whatever nature or
any Governmental Entity.
 
“Proceeding” means any claim, suit, arbitration, opposition, interference,
cancellation or other adversarial proceeding.
 
 “Purchase Price” has the meaning given that term in Section 2.04.
 
“Purchased Assets” has the meaning given that term in Section 2.01.
 
 “Receivables” has the meaning accepted and used under those certain Generally
Accepted Accounting Principles (GAAP) of the United States of America..
 
“Release” means any release, spill, emission, leaking, pumping, injection,
deposit, disposal, discharge, dispersal, leaching or migration into the indoor
or outdoor environment (including ambient air, surface water, groundwater and
surface or subsurface strata), or into or out of any property, including the
movement of hazardous materials through or in the air, soil, surface water,
groundwater or property.
 
“Required Consents” means the consents and approvals listed on Schedule 5.02(c).
 
 “Seller Group” has the meaning given that term in Section 8.02(b).
 
“Seller” has the meaning set forth in the preamble to this Agreement.
 
 
5

--------------------------------------------------------------------------------

 
“Seller’s Subsidiary or “CGC” has the meaning set forth in the preamble to this
Agreement.
 
 “Setoff” has the meaning given that term in Section 8.06.
 
“Setoff Right” has the meaning given that term in Section 8.06.
 
“Shareholder” has the meaning given that term in the preamble to this Agreement.
 
"Shareholder Confidential Information" means any information, data or other
materials of Shareholder and its Affiliates not related to the Business, and is
not included in the Purchased Assets which:  (i) is proprietary or confidential
to Shareholder or its Affiliates or otherwise was or is designated by
Shareholder or its Affiliates as "confidential information," (ii) is not
generally available to the general public, or (iii) originally was acquired by,
disclosed to or known by CGC as a result of or through its relationship with
Seller or Shareholder or its Affiliates.  "Shareholder Confidential Information"
includes without limitation: (i) customer information, (ii) sales information,
marketing and product development plans, marketing techniques, pricing policies,
customer programs and market forecasts, (iii) information concerning proprietary
computer systems (including hardware and software), support systems and
techniques and methods, (iv) information with respect to development,
improvements, inventions, ideas, processes, procedures, discoveries, concepts,
designs, drawings, specifications, data and "know-how," (v) financial
information (including, without limitation, sales and revenue information and
financial statements), (vi) product or service information (including, without
limitation, product design and specifications, product development plans,
product strategies and product delivery systems), and (vii) information of a
type described in the foregoing clause (i) through (vi) which Shareholder or its
Affiliates obtained from another party under an obligation of confidentiality.
 
“Significant Customer” has the meaning given that term in Section 3.19(b).
 
“Software” means all computer programs (whether in source code or object code
form), databases, compilations and data, technology supporting and content
contained on any owned or operated Internet or intranet site, and all
documentation, including user manuals and training materials, related to any of
the foregoing.
 
“Subsidiary” means any limited liability company, corporation, partnership,
association, joint venture or other entity of which any Person (either alone or
through or together with any other person pursuant to any agreement,
arrangement, contract or other commitment) owns, directly or indirectly, 50% or
more of the capital stock or other equity interests, the holders of which are
generally entitled to vote for the election of the board of directors or other
governing body of such entity.
 
“Tax Return” means all returns, reports and similar statements (including
elections, declarations, disclosures, schedules, estimates and information
returns) required to be supplied to any Governmental Entity relating to Taxes.
 
“Taxes” means any taxes, charges, fees or other assessments, including all
Federal, state, local, foreign and other income, gross receipts, franchise,
capital stock, withholding, payroll, social security, unemployment, disability,
real property, personal property, sales, use, ad valorem, excise, transfer,
profits, license, customs, estimated, severance, stamp, occupation and any other
taxes, including any interest, penalties or additions on or to the foregoing.
 
 
6

--------------------------------------------------------------------------------

 
“Third Party Claim” has the meaning given that term in Section 8.04.
 
“Trademarks” means all trademarks, service marks, trade names, designs, logos,
emblems, signs or insignia, slogans, other similar designations of source or
origin and general intangibles of like nature, together with the goodwill
symbolized by any of the foregoing, registrations and applications and renewals
relating to any of the foregoing, and rights to sue for past infringement
thereof.
 
“Trade Secrets” means all confidential information, financing and marketing
information, technology, know-how, inventions, proprietary processes, formulae,
algorithms, models and methodologies, and rights to sue for past infringement
thereof.


“Transaction Expenses” means all costs, fees and expenses incurred by Seller,
CGC or Shareholder in connection with the transactions contemplated by this
Agreement (including, without limitation):  (i) the fees and expenses of any
investment banker, broker or financial advisor retained by Seller or CGC, (ii)
the fees and expenses of legal counsel and accountants, (iii) the cost of
obtaining all necessary consents and approvals of third parties to the
transactions contemplated by this Agreement, including with respect to the
assignment of any Assumed Contract Obligations, not to exceed Fifty Thousand
Dollars ($50,000) and (iv) any severance payment, retention payment, completion
or success fee or bonus, change in control payment or other similar payment made
in connection with the transactions contemplated by this Agreement.


“Transferred Employee” has the meaning given that term in Section 6.01.


“Working Capital Statement” has the meaning given that term in Section 2.07(a).


ARTICLE 2
PURCHASE AND SALE OF THE PURCHASED ASSETS


2.01  Purchase and Sale of the Purchased Assets.  Subject to the terms and
conditions of this Agreement, at the Closing which is being held concurrently
herewith, Seller shall sell to Buyer, and Buyer shall purchase from Seller,
certain assets and properties (of every kind, nature, character and description,
whether real, personal or mixed and whether tangible or intangible) owned by CGC
or owned by Seller for exclusive use by CGC, or used in the Business
(collectively, the “Purchased Assets”) including, without limitation, the
following:


(a)  all of the computers, equipment, accessories, spare parts, furniture
furnishings, tools, vehicles, leasehold improvements and other fixed assets
owned by CGC or owned by Seller for exclusive use by CGC or used in the Business
and not leased from a third party (including, without limitation, all of those
listed on Schedule 2.01(a)) (collectively, the “Equipment”), together with all
operating, repair and parts manuals with respect to the Equipment and, to the
extent assignable, all rights of CGC under manufacturer or vendor warranties,
service agreements and the like with respect to the Equipment;


 
7

--------------------------------------------------------------------------------

 
(b)  Certain of CGC’s inventory of supplies on hand, goods held for sale or to
be furnished under contracts, work in process, raw materials, packaging, user
and training manuals for CGC’s products, advertising materials and promotional
materials including, without limitation, those listed on Schedule 2.01(c)
(collectively, the “Inventory”);


(c)  Software owned by CGC or owned by Seller for exclusive use by CGC
(collectively, the “Owned Software”);


(d)  all of CGC’s rights with respect to all Intellectual Property owned by CGC
or owned by Seller for exclusive use by CGC or which relates to or is used in
the Business including, without limitation, the Intellectual Property listed on
Schedule 2.01(e); all of Seller’s and CGC’s rights in the names “Consolidated
Graphic Communications”, “e-Competes”, and “e-link” and all derivations thereof,
including any “dba” names; all of Seller’s and CGC’s rights in all telephone and
fax numbers currently used by CGC; all of Seller’s and CGC’s rights in all
Domain Names and other rights with respect to any World Wide Web site or sites
maintained by or registered in the name of CGC or owned by Seller for use by CGC
(all of which are listed on Schedule 2.01(e)) and all of Seller’s and/or CGC’s
rights in the content, information and databases contained thereon; and all
other Intellectual Property of CGC or owned by Seller for exclusive use by
CGC,  which relates to or is used in the Business and all associated goodwill
(collectively, the “Owned Intellectual Property” and, with the Licensed
Intellectual Property, the “Company Intellectual Property”);


(e)  all of Seller’s and CGC’s rights in, under and to those contracts with
customers which are listed on Schedule 2.01(f) (the “Assumed Customer
Agreements”);


(f)  all of Seller’s and CGC’s rights in, to and under the Intellectual Property
Licenses listed on Schedule 2.01(g) (the “Assumed License Agreements”);


(g)  all of Seller’s and CGC’s rights in, to and under those Other Contracts
which are listed on Schedule 2.01(h) (collectively, the “Assumed Other
Agreements”) including, without limitation, certain contracts associated with
third-party enterprise computer, technology and other information technology
platforms such as “Kramer-Smilco”, “PageDNA” and “Easy Pro”;


(h)  the prepaid assets of the Business, if any, which are listed on Schedule
2.01(i) and all of Seller’s and CGC’s other deposits and rights to deposits
(collectively, the “Acquired Prepaid Assets”);


(i)  all of Seller’s and CGC’s rights in, to and under all of Seller’s and CGC’s
Permits, to the extent assignable;


 
8

--------------------------------------------------------------------------------

 
(j)  all of CGC’s rights or rights owned by Seller for exclusive use by CGC in
the lists of customers and other customer information and files (in each case,
whether in paper or electronic form), together with all order, service and
invoice files (all of the foregoing are referred to collectively as the
“Customer Information”) and all rights of Seller or CGC (whether pursuant to
contract, law or otherwise) to prevent the use or disclosure of the Customer
Information or any portion thereof by any third party which may have had access
to the Customer Information;


(k)  all of CGC’s financial and other records and databases in connection with
the Business including, without limitation, CGC’s marketing information and
documents; documentation with respect to the Equipment, the Inventory, the
Receivables, the Owned Software, the Company Intellectual Property, the Assumed
Customer Agreements, the Assumed License Agreements, the Assumed Other
Agreements, the Acquired Prepaid Assets, the Permits and all other information
and records used by CGC in the operation of the Business or used by Seller on
behalf of CGD in the operation of the Business;


(l)  any insurance proceeds or awards receivable or other compensation
receivable with respect to any of the foregoing which arise from events
occurring prior to the Closing, other than insurance proceeds or awards
receivable or other compensation receivable with respect to Excluded Assets or
with respect to liabilities or obligations of CGC or owned by Seller for use by
CGC which are not Assumed Obligations; and


(m)  all rights or causes of action arising out of occurrences before or after
the Closing Date, including third party warranties and guarantees and all
related claims, credits, rights of recovery and set-off as to third parties
which are held by or in favor of CGC, excluding claims credits, rights of
recovery and set-offs related to Excluded Assets and liabilities that re not
Assumed Obligations.


Notwithstanding anything to the contrary contained in this Agreement, the
“Purchased Assets” shall include CGC’s accounts receivables, notes receivable
and other receivables of the Business existing as of the Closing Date.  The
Buyer will be responsible for the payment of those accounts payables and other
obligations of CGC existing as of the Closing Date and reflected on Seller’s
Closing Date Balance Sheet as provided in Section 2.03.  “Excluded Assets” not
sold under this Agreement include Shareholder Confidential Information, cash and
intercompany accounts of Seller and CGC, pre-paid Pennsylvania Workers
Compensation deposits, pre-paid automobile and commercial insurance premiums and
the vehicles furnished CGC by Shareholder listed on Schedule 3.08.


2.02  Nonassignable Purchased Assets.  To the extent that the assignment of any
of the Assumed Customer Agreements, Assumed License Agreements or Assumed Other
Agreement by Seller or CGC to Buyer is not permitted without the consent or
approval of any other party or parties thereto or if all of the remedies
available to Seller, CGC or Shareholder for the enforcement thereof would not by
law pass to Buyer pursuant to the assignment thereof at the Closing (any such
Assumed Customer Agreements, Assumed License Agreements or Assumed Other
Contracts being referred to collectively as the “Nonassignable Agreements”),
this Agreement shall not be deemed to constitute an undertaking to assign the
same if such consent or approval is not given; provided, however, that:  (i)
receipt of the Required Consents of Landlords of Leased Real Property at or
prior to the Closing shall be a condition to the obligation of Buyer to complete
the transactions contemplated by this Agreement, and (ii) Seller and CGC shall
use its best efforts following the Closing to secure, within 30 days after the
Closing, all such other consents and approvals not obtained prior to the
Closing, and Buyer shall reasonably cooperate with Seller and CGC in all such
efforts.  If a consent or approval is required and is not obtained and if Buyer
so requests, Seller and CGC shall cooperate with Buyer, at the expense of
Seller, in any reasonable arrangement designed to provide Buyer with the
benefits under the Nonassignable Agreements, to the extent not assigned.) (do we
have a list of these and when we do, we should add this to the schedules)


 
9

--------------------------------------------------------------------------------

 
2.03  Limited Assumption of Obligations.  At the Closing, Buyer shall assume and
agree to perform and pay in due course:


           (i)the obligations relating to the operation of the Business as
reflected in the Closing Date Balance Sheet of Seller attached hereto as Exhibit
A (Net $1,071,578 at May 31, 2012); and


(ii)  the obligations of CGC arising after the Closing under the Assumed
Customer Agreements, Assumed License Agreements and Assumed Other Contracts, but
only to the extent such agreements have been validly assigned to Buyer, with
Buyer’s knowledge and consent or Buyer has received the full benefits thereof
pursuant to Section 2.02 and all obligations with respect to all customer owned,
pre-paid Inventory in CGC custody not otherwise covered by the foregoing ( the
obligations described in subparagraphs (i) and (ii) are collectively, the
“Assumed Obligations”).


BUYER IS NOT ASSUMING AND SHALL NOT BE LIABLE FOR ANY OTHER DEBT, OBLIGATION,
RESPONSIBILITY OR LIABILITY OF SELLER OR CGC, WHETHER KNOWN OR UNKNOWN,
CONTINGENT OR ABSOLUTE, OR OTHERWISE (INCLUDING, WITHOUT LIMITATION, ANY
LIABILITY OR OBLIGATION OF SELLER OR CGC ARISING FROM THE CONDUCT OF THE
BUSINESS BY SELLER OR CGC PRIOR TO THE CLOSING OR FROM THE CONDUCT OF ANY OTHER
BUSINESS BY SELLER OR CGC OR ANY LIABILITY OR OBLIGATION OF SELLER OR CGC UNDER
ANY HEALTH, WELFARE, BENEFIT, PENSION, PROFIT SHARING OR OTHER RETIREMENT PLAN
OR AGREEMENT OR ANY EMPLOYMENT OR COLLECTIVE BARGAINING AGREEMENT OR ANY OTHER
AGREEMENT WITH OR RELATING TO ANY PRESENT OR FORMER EMPLOYEE OF SELLER OR CGC).


2.04  Purchase Price.  The full consideration to be given by Buyer to Seller for
the purchase and sale of CGC’s Purchased Assets shall consist of:  (A) the
assumption by Buyer of the Assumed Obligations as provided in Section 2.03, plus
(B) an amount in cash equal to $4,500,000 (the “Purchase Price”), less or plus
the amount of the Closing Adjustment, if any, determined as provided in Section
2.05 and Section 2.07.


2.05  Payment of the Purchase Price.  The Purchase Price shall be paid by Buyer
to Seller as follows:


 
10

--------------------------------------------------------------------------------

 
(a)  
At Closing, Buyer shall pay the sum of $3,100,000.00 in immediately available
funds (the “Down Payment”) directly to Agent at such address provided by Agent.

 
(b)  
At Closing, the Buyer will cause $400,000.00 (the “Hold Back Amount”) to be
provisioned and readily available to be paid directly to Agent at such address
provided by Agent no later than thirty (30) days immediately following the
Closing, subject to the terms and conditions outlined within the below Section
2.05(d).

 
(c)  
The remaining balance of the purchase price shall be determined using the
mutually agreed-upon “benchmark” Shareholders’ Equity calculations attached
hereto as Exhibit “B”. Seller is to deliver to Buyer Shareholders’ Equity equal
to $1,554,596.00 versus the actual as of May 31, 2012 of $2,292,336.00.  The
parties acknowledge and agree that Buyer’s retention of the $1,000,000 of
Shareholders’ Equity, as further described within Exhibit “B”, shall constitute
the remaining consideration owed to Seller in connection with Buyer’s
acquisition of the assets more fully described herein. If the amount delivered
by Seller at Closing is greater than $1,554,596.00, then Buyer will remit the
difference to Agent as required pursuant to the below Section 2.05(c)(a).  If
the amount delivered by Seller at Closing is less than $1,554,596.00, then Buyer
will first deduct any shortfall from the Hold Back Amount and if it should
exceed the Hold Back Amount, then Seller shall remit the difference to Buyer.

 
a.  
Buyer will remit any post-closing adjustment referenced in Section 2.05(c) to
the Agent, subject to the collection of accounts receivable by the Buyer equal
to $1,071,578 and the procedures described in Section 2.07.

 
(d)  
Hold Back Amount. The balance of the Purchase Price in the amount of Four
Hundred Thousand and 00/100 Dollars ($400,000.00) shall be paid thirty (30) days
immediately after the Closing and shall be paid subject to the following:

 
i.  
 Seller providing assistance as is both customary and reasonable with respect to
the transition of the business to Buyer including, without limitation, providing
reasonable assistance with issues or concerns relating to the historical
day-to-day operations and management of the business; and

 
ii.  
Buyer’s verification and validation that, based upon information and belief, all
information, records and other data supplied by Seller in connection with
Buyer’s pre-closing due diligence and related processes were and remain true,
accurate and exclusive of any and all misrepresentations and/or omissions, as
may be determined by Buyer in its reasonable discretion;

 
iii.  
Seller’s satisfaction of any and all obligations it may have or had with any
party whose performance or relationship is determined by Buyer, in it’s
reasonable discretion, to have a material effect on the success of the Business;
and

 
 
11

--------------------------------------------------------------------------------

 
iv.  
Seller’s full and complete satisfaction of any and all costs, expenses,
judgments, decrees or decisions associated with any pending lawsuit(s),
arbitration(s) or other legal proceedings against the Business, its owners and
shareholders or in any way related to the assets thereof, which may be known at
the time of Closing or become known on or prior to the payment date of Hold Back
Amount.

 
Buyer shall have the right to setoff against the Hold Back Amount any and all
sums associated with this Section 2.05, with such setoff being accompanied by
Buyer’s itemization of such setoff amounts and the reasons associated
therewith.   The setoff itemization delivered by Buyer to the Seller shall be
conclusive and binding upon the parties unless and to the extent the Seller,
within ten (10) days following the receipt of the setoff itemization, notifies
Buyer in writing that the Seller disputes any of the amounts set forth therein,
specifying the nature of the dispute and the basis therefor.  The parties shall
in good faith attempt to resolve any dispute and, if the parties so resolve all
disputes the setoff itemization, as amended to the extent necessary to reflect
the resolution of the dispute, shall be conclusive and binding on the
parties.  If the parties do not reach agreement in resolving the dispute within
ten (10) days after notice is given by the Seller to Buyer pursuant to the
second preceding sentence, the parties shall submit the dispute to a nationally
recognized independent accounting firm which is mutually agreeable to the
parties (the “Arbiter”) for resolution.  Promptly, but no later than twenty (20)
days after appointment of the Arbiter, the Arbiter shall determine (it being
understood that in making such determination, the Arbiter shall be functioning
as an expert and not as an arbitrator), based solely on written submissions by
Buyer and the Seller, and not by independent review, only those issues in
dispute and shall render a written report as to the resolution of the dispute
and the resulting setoff amount which shall be conclusive and binding on the
parties.  In resolving any disputed item, the Arbiter (x) shall be bound by the
provisions of this Section 2.07(c) and (y) may not assign a value to any item
greater than the greatest value for such items claimed by either party or less
than the smallest value for such items claimed by either party.  The fees, costs
and expenses of the Arbiter shall be allocated to and borne by Buyer and the
Seller based on the inverse of the percentages that the Arbiter’s determination
(before such allocation) bears to the total amount of the total items in dispute
as originally submitted to the Arbiter.  For example, should the items in
dispute total in amount to $1,000 and the Arbiter awards $600 in favor of
Seller’s position, 60% of the costs of its review would be borne by Buyer and
40% of the costs would be borne by the Seller.
 
Upon resolution of any dispute with respect to the setoff itemization, Buyer, or
Seller, as the case may be, shall promptly remit to the other the appropriate
amount, with any amount owed Seller to be sent directly to the Agent.
 
For purposes of Section 1060 of the Internal Revenue Code of 1986, as amended
(the “Code”), the consideration paid by Buyer for the purchase of the Purchased
Assets shall be allocated among the Purchased Assets in the manner set forth on
Schedule 2.08.  Buyer, Seller and CGC shall be bound by such allocation and to
complete their respective Internal Revenue Service Forms 8594 in accordance with
Schedule 2.08.


 
12

--------------------------------------------------------------------------------

 
2.07  Calculation of Closing Adjustment.  (a)  For purposes of preparing a
statement of working capital of CGC as of the Closing Date (the “Working Capital
Statement”) as provided in this Section 2.07 and in the format set forth in
Schedule 2.07, on the Closing Date, Buyer, Seller and CGC and their
representatives shall conduct a physical count of CGC’s Inventory pursuant to
which all such Inventory is counted as to quantity using procedures agreed upon
by Buyer, Seller and CGC.  Representatives of Buyer, Seller and CGC shall be
permitted to observe and audit the physical inventory.  Based on the physical
count, obsolete, damaged and missing inventory shall be excluded from the
Working Capital Statement (the value of the Inventory as shown on the Working
Capital Statement hereinafter is referred to as the “Closing Inventory
Value”).  The parties used their best efforts to resolve any objections to the
value of the Inventory during the course of the physical count.


(b)  As promptly as practicable after the Closing, but in no event later than 45
days after the Closing, Buyer shall cause the Shareholders’ Equity calculation
and the Working Capital Statement to be prepared from the books and records of
the Business and shall deliver the Shareholders’ Equity calculation and the
Working Capital Statement to Seller pursuant to Section 2.05(b) and Section
2.07(a).


(c)        
Acceptance of Shareholders’ Equity Calculation and Working Capital Statement;
Dispute Procedures.  The Shareholders’ Equity calculation and the Working
Capital Statement delivered by Buyer to the Seller shall be conclusive and
binding upon the parties unless and to the extent the Seller, within thirty (30)
days following the receipt of the Shareholders’ Equity calculation and the
Working Capital Statement, notifies Buyer in writing that the Seller disputes
any of the amounts set forth therein, specifying the nature of the dispute and
the basis therefor.  The parties shall in good faith attempt to resolve any
dispute and, if the parties so resolve all disputes the Shareholders’ Equity
calculation and the Working Capital Statement, as amended to the extent
necessary to reflect the resolution of the dispute, shall be conclusive and
binding on the parties.  If the parties do not reach agreement in resolving the
dispute within twenty (20) days after notice is given by the Seller to Buyer
pursuant to the second preceding sentence, the parties shall submit the dispute
to a nationally recognized independent accounting firm which is mutually
agreeable to the parties (the “Arbiter”) for resolution.  Promptly, but no later
than twenty (20) days after appointment of the Arbiter, the Arbiter shall
determine (it being understood that in making such determination, the Arbiter
shall be functioning as an expert and not as an arbitrator), based solely on
written submissions by Buyer and the Seller, and not by independent review, only
those issues in dispute and shall render a written report as to the resolution
of the dispute and the resulting computation of the Shareholders’ Equity
calculation and the Working Capital Statement which shall be conclusive and
binding on the parties.  In resolving any disputed item, the Arbiter (x) shall
be bound by the provisions of this Section 2.07(c) and (y) may not assign a
value to any item greater than the greatest value for such items claimed by
either party or less than the smallest value for such items claimed by either
party.  The fees, costs and expenses of the Arbiter shall be allocated to and
borne by Buyer and the Seller based on the inverse of the percentages that the
Arbiter’s determination (before such allocation) bears to the total amount of
the total items in dispute as originally submitted to the Arbiter.  For example,
should the items in dispute total in amount to $1,000 and the Arbiter awards
$600 in favor of Seller’s position, 60% of the costs of its review would be
borne by Buyer and 40% of the costs would be borne by the Seller.

 
 
13

--------------------------------------------------------------------------------

 
Upon resolution of any dispute with respect to the Shareholders’ Equity
calculation and Working Capital Statement, Buyer, or Seller, as the case may be,
shall promptly remit to the other the appropriate amount per Section 2.05(c),
with any amount owed Seller to be sent directly to the Agent.
 
 ARTICLE 3
REPRESENTATIONS AND WARRANTIES OF SELLER, CGC AND SHAREHOLDER


Seller, CGC and Shareholder jointly and severally represent and warrant to Buyer
as of the Closing Date as follows:


3.01  Corporate Organization, Authority and Legal Capacity of Seller.  Seller is
a corporation duly organized, validly existing and in good standing under the
laws of the state of Pennsylvania, with full corporate power and authority to
own the Purchased Assets and to conduct the Business.  Seller has full corporate
power and authority to execute and deliver this Agreement and to perform its
obligations under this Agreement.  The execution and delivery of this Agreement,
the Escrow Agreement and the bill(s) of sale, assignments and other documents to
be executed by Seller at the Closing (collectively, the “Ancillary Documents”)
and the performance by Seller and CGC of the transactions contemplated by this
Agreement and the Ancillary Documents have been duly authorized or approved by
all necessary corporate actions and proceedings on the part of Seller, CGC and
Shareholder.  Neither Seller, CGC nor Shareholder is a party to any agreement or
subject to any legal restriction that would prevent or restrain the ability of
Seller, CGC or Shareholder to perform their respective obligations under this
Agreement and the Ancillary Documents, including but not limited to agreements
related to the repayment of debts incurred by Seller, CGC or Shareholder.


3.02  Enforceability; No Conflict.  This Agreement and each of the Ancillary
Documents to which either Seller, CGC or Shareholder is a party is a legal,
valid and binding obligation of Seller, CGC and Shareholder, as the case may be,
enforceable against Seller, CGC and Shareholder, as the case may be, in
accordance with its respective terms.  Except as otherwise described on Schedule
3.02, the execution, delivery and performance of this Agreement and the
Ancillary Documents by Seller, CGC and Shareholder will not:


           (i)violate the certificate of incorporation, by-laws or other similar
charter documents of Seller;


           (ii)violate any Law, judgment, ruling order, writ, injunction or
decree to which either Seller, CGC or Shareholder is a party or by which either
Seller, CGC or Shareholder or any of the Purchased Assets is bound;


 
14

--------------------------------------------------------------------------------

 
           (iii)require any consent, approval, authorization or Permit of or
from, or filing with or notification to, any Governmental Entity or any consent,
approval, authorization from any other Person (including, without limitation,
any creditor);


           (iv)violate, conflict with, constitute a default (or an event which,
with notice or lapse of time or both, would constitute a default) under, result
in the termination of, accelerate the performance required by, or result in the
creation of any Lien upon any of the properties or assets of CGC under, any
indenture, mortgage, lease, contract or other agreement or instrument to which
Seller, CGC or Shareholder is a party or by which either Seller, CGC or
Shareholder or any of the Purchased Assets is bound.


3.03  Subsidiaries and Joint Venture Companies.  CGC does not have any
Subsidiary nor does CGC, directly or indirectly, own any capital stock or equity
interest in any other Person.  Except as set forth on Schedule 3.03, CGC has not
entered into any joint venture, partnership or other similar agreement.  Except
as set forth on Schedule 3.03, CGC has never engaged in any business other than
the Business.  A complete and accurate list of all fictitious or trade names
under which CGC transacts business is set forth on Schedule 3.03.


3.04  Financial Statements; Books and Records of Account.  The Financial
Statements, correct and complete copies of which are included in Schedule 3.04,
were prepared in accordance with the books and records of Seller and CGC on a
consistent basis and are sufficient to permit preparation of the audited
financial statements of Shareholder in accordance with GAAP (except as otherwise
may be indicated therein) and present fairly in all material respects the
financial position of CGC at the dates thereof and the results of operations and
cash flows for the periods then ended, except as otherwise noted therein.  The
books and records of account of CGC are accurate and complete in all material
respects and are sufficient to permit the preparation and audit of the financial
statements of Shareholder in accordance with generally accepted auditing
procedures.  CGC has established reserves on its books in a manner sufficient to
permit the preparation of the audited financial statements of Shareholder in
accordance with GAAP for:  (i) the uncollectability of accounts receivables, and
(ii) returns and allowances.  All of the books and records of account of CGC
(including, without limitation, records and files stored on computer disks,
tapes or other storage media) are located at CGC’s facility located
in  Pennsylvania.


3.05  Undisclosed Liabilities.  Seller, CGC and Shareholder acknowledge that CGC
has no liabilities or obligations of any nature whatsoever (whether known or
unknown, accrued, absolute, contingent or otherwise) other than:  (i)
liabilities and obligations fully reflected on the most recent balance sheet of
CGC included in the Financial Statements, (ii) the liabilities and obligations
listed on Schedule 3.05, and (iii) trade payables and similar current
liabilities incurred by CGC in the ordinary course of the Business between the
Balance Sheet Date and the Closing.  The aggregate amount of the Bank Debt as of
the date of this Agreement is $43,264,720.


3.06  No Material Adverse Change since Balance Sheet Date.  Except as otherwise
described on Schedule 3.06, since the Balance Sheet Date, there has been no
change in the financial condition, results of operations, Business or prospects
of Seller or CGC that has had or is likely to have a material adverse effect on
CGC or the Business.


 
15

--------------------------------------------------------------------------------

 
3.07  Operation in the Ordinary Course Since the Balance Sheet Date.  Except as
disclosed in Schedule 3.07, from and after the Balance Sheet Date:
(a)  Seller and CGC have carried on their respective business operations in the
ordinary and usual course, consistent with their respective  practices during
the periods covered by the Financial Statements;


(b)  Seller and CGC have not made any loan or advance to any Person in the
ordinary course of business in accordance with Seller’s and CGC’s normal expense
reimbursement policies;


(c)  Seller and CGC has paid their respective trade payables and other
obligations and have collected the appropriate accounts receivable only in the
ordinary course consistent with past practices;


(d)  Seller and CGC have not sold, assigned, transferred, or otherwise disposed
of any of its respective properties or assets, other than inventory sold and
accounts receivable collected in the ordinary course of its business;


(e)  Seller and CGC have not purchased or otherwise acquired from a third party
assets constituting any other line of business or any material properties or
assets other than in the ordinary course of its business;


(f)  Seller and CGC acknowledge there has not been any damage to or destruction
or loss of any of the Purchased Assets (whether or not covered by insurance);


(g)  Seller and CGC have not entered into or modified any Employee Plan;
increased the rate of compensation of, or paid any bonus to, any of CGC’s
directors, officers or other employees; secured, collateralized, or funded any
Employee Plan not previously secured, collateralized or funded; or entered into,
terminated, or substantially modified any Employee Plan;


(h)  Seller and CGC have not entered into, amended, modified, terminated, or
waived any material rights under any of the Listed Contracts except the ordinary
course of business consistent with past practices;


(i)  Seller and CGC have not made any change in its accounting methods or
practices;


(j)  Seller and CGC have not made any expenditure with respect to the expansion
of, or any leasehold improvements to, any leased real property;


(k)  Seller and CGC have not experienced any general work stoppage or other
general labor dispute; and


 
16

--------------------------------------------------------------------------------

 
(l)  Seller and CGC have not agreed or committed to take any action referred to
in this Section 3.07.


3.08  Personal Property.  (a) Set forth on Schedule 2.01(a) is an accurate and
complete list of all computers, equipment, furniture, furnishings, tools,
vehicles, leasehold improvements and other tangible personal property (other
than Inventory) owned by Seller for CGC or CGC with a book value in excess of
$1,000.00, other than the Excluded Assets.  The Equipment includes all
computers, equipment, furniture, furnishings, tools, vehicles and other tangible
personal property reflected on the most recent balance sheet included in the
Financial Statements.


(b)  Set forth on Schedule 3.08 is an accurate and complete list of:  (i) all
computers, equipment, furniture, furnishings, tools, vehicles and other tangible
personal property leased by CGC (collectively, the "Leased Personal
Property").  All of the leases and other agreements under which CGC leases the
Leased Personal Property are included in the Listed Contracts.


(c)  All of the Equipment and the Leased Personal Property is in good operating
condition, ordinary wear and tear excepted.  The Leased Personal Property has
been maintained in accordance with the requirements of the applicable
lease.  All of the Purchased Assets consisting of tangible personal property and
the Leased Personal Property is located at the Leased Real Property.


3.09  Real Property.  (a) CGC does not own any real property.  Set forth on
Schedule 3.09 is an accurate and complete list of all real property leased by
CGC (collectively, the “Leased Real Property”) and a summary of the principal
terms of the applicable lease.  All of the leases and other agreements under
which Seller or CGC leases the Leased Real Property for the Business are
included in the Listed Contracts.


(b)  Except as set forth on Schedule 3.09, all of the structures located on the
Leased Real Property are in good operating condition, ordinary wear and tear
excepted.  The Leased Real Property has been maintained in accordance with the
requirements of the applicable lease.  Seller and CGC acknowledge there will be
no liability attributable to periods prior to the Closing Date associated with
any of the Leased Real Property imposed on Buyer and that Seller shall indemnify
Buyer in the event there is any claim associated with any of the Leased Real
Property.


(c)  To the Knowledge of Seller and CGC, the Leased Real Property is not subject
to any rights of way or use restrictions that have limited or interfered with
the use of the Leased Real Property in the manner it has been used by
CGC.  Except as otherwise set forth on Schedule 3.09:  (i)  the water, electric,
gas and sewer utility services and the septic tank and storm drainage facilities
currently available to the Leased Real Property are adequate for the present use
of such real property in the conduct of the Business; (ii) Seller or CGC has not
received any notice that any Governmental Entity having the power of eminent
domain or condemnation over the Leased Real Property has commenced or intends to
exercise the power of eminent domain or condemnation or a similar power with
respect to all or any part of the Leased Real Property; (iii) no assessment for
public improvements has been made against the Leased Real Property on which any
installment is due and payable and remains unpaid, (iv) no notice from any
Government Entity has been received by Seller or CGC requiring or calling
attention to the need for any work, repair, construction, alteration or
installation on or in connection with the Leased Real Property which has not
been complied with in full prior to the date of this Agreement, and (v) Seller
and CGC acknowledge there has been no Release of any Hazardous Substance on the
Leased Real Property, and the Leased Real Property is in compliance with all
applicable Environmental Laws.


 
17

--------------------------------------------------------------------------------

 
3.10  Title to Purchased Assets.  Seller and/or CGC have good and valid title to
all of the Purchased Assets and a valid leasehold interest in all of the Leased
Personal Property and the Leased Real Property (with quiet possession), in each
case free and clear of all Liens other than the Permitted Liens.  Except as set
forth in Schedule 3.10, neither Seller or CGC have signed or authorized any
financing statement under the Uniform Commercial Code or entered into any
security agreement or other agreement authorizing any secured party thereunder
to file any such financing statement with respect to any of the Purchased
Assets, and no such financing statement is on file with any Governmental
Entity.  At the Closing, Seller and CGC will convey to Buyer good and valid
title to the Purchased Assets and a valid leasehold interest (with quiet
possession) in all of the Leased Personal Property and the Leased Real Property,
free and clear of all Liens.


3.11  Current Assets.  (a)  All of CGC’s inventory of supplies on hand, goods
held for sale or to be furnished under contracts, work in process, raw
materials, packaging, user and training manuals for CGC’s products, advertising
materials and promotional materials as of the date of this Agreement is
accurately set forth on Schedule 2.01(c).  The Inventory is adequate and
suitable for the purposes for which it is used.


(b)  Schedule 2.01(i) contains a complete and accurate list of all of CGC’s
deposits and prepaid assets.  The prepaid assets represent bona fide prepayments
of expenses made by CGC, credit for which will be afforded to Buyer after the
Closing under the Assumed Agreements by the Person(s) who received such payments
in accordance with the applicable agreements with such Person(s).


3.12  Accounts Payable, Accounts Receivable and Accrued Liabilities.  (a) All of
CGC’s accounts payable as of May 31, 2012 are set forth on Schedule 2.03.  All
of CGC’s accounts payable and notes payable were incurred in the ordinary course
of the Business for proper business purposes.


(b)  All of CGC’s accounts and notes receivable from customers as of May 31,
2012 are set forth on Schedule 2.01(b).  Each Receivable:  (i) has arisen in the
ordinary course of business from bona-fide, arms-length transactions, (ii) is
not subject to any discount, allowance or offset not shown in full on the face
of CGC’s books and records, (iii) does not represent an obligation for goods
delivered for sale on a consignment, approval, sale-or-return basis and which
have not been resold to consumers, and (iv) is collectible in full, except as
reserved for as provided in Section 3.04.  CGC has delivered to Buyer a complete
and accurate aging report with respect to the Receivables as of a date within
ten days prior to the date of this Agreement.


 
18

--------------------------------------------------------------------------------

 
(c)  An accurate and complete description of CGC’s product warranties and
product return policies and procedures is set forth on Schedule 3.12.  CGC has
made no warranty, express or implied, with respect to any of its products, and
has no liability or obligation with respect to any such warranty, except as
described on Schedule 3.12.  Except as described in the product return policies
and procedures set forth on Schedule 3.12, CGC has no liability for returns or
allowances with respect to its products and services.  CGC’s current products
are, and all products previously sold by CGC were when sold, merchantable and
fit for the intended purpose.


3.13  Sufficiency of the Purchased Assets.  The Purchased Assets, the Leased
Personal Property and the Leased Real Property constitute all of the assets
other than cash used in or required to conduct the Business in substantially the
same manner as it was being conducted prior to the date of this Agreement and as
it was contemplated to be conducted by CGC on the date of this Agreement.


3.14  Intellectual Property and Software.  (a) Schedule 2.01(e) contains a
complete and accurate list of all Intellectual Property currently owned by CGC,
together with complete and accurate information concerning the filing,
registration or issuance of such Owned Intellectual Property and any licensing
of such Owned Intellectual Property to other Persons.  Except as otherwise
described on Schedule 2.01(e) or Schedule 3.14(a), CGC owns, and has the full
right to use, all rights in all of the Owned Intellectual Property.


(b)  Schedule 3.14(b) contains a complete and accurate list of all Intellectual
Property licensed by CGC from other Persons (the “Licensed Intellectual
Property”), together with complete and accurate information concerning the
filing, registration, issuance or licensing thereof.  Except as otherwise
described on Schedule 3.14(b), CGC has the valid right to use all of the
Licensed Intellectual Property pursuant to Intellectual Property Licenses
included in the Assumed License Agreements.  Except as otherwise described on
Schedule 3.14(b), CGC has not granted or entered into any Intellectual Property
License with respect to any of the Licensed Intellectual Property.


(c)  The Company Intellectual Property constitutes all of the Intellectual
Property used in the Business, and all of the Company’s rights in the Company
Intellectual Property are validly assignable by Seller and CGC to Buyer.  CGC’s
use and sale of the Company Intellectual Property and operation of the Business
prior to the Closing did not, and Buyer's operation of the Business and use and
sale of the Company Intellectual Property after the Closing in substantially the
same manner as it was being used by CGC prior to the Closing will not, infringe,
misappropriate or otherwise conflict with or violate the rights of any other
Person.  Seller or CGC has not received any communications stating that CGC has
violated, or by conducting the Business will violate, any Intellectual Property
rights of any other Person and, to the Knowledge of Seller or CGC, there is no
basis for any Person to make any such allegation.  No Intellectual Property
other than the Company Intellectual Property is necessary for the conduct of the
Business as it now is being conducted, and no Company Intellectual Property will
be adversely affected by the execution and delivery of this Agreement or the
consummation of the transactions contemplated hereby.  To the Knowledge of
Seller and CGC, no Person is infringing any of the Company Intellectual
Property.


 
19

--------------------------------------------------------------------------------

 
(d)  Schedule 3.14(d) contains a complete and accurate list of:  (i) all Owned
Software, and (ii) a list of all Software licensed by CGC or licensed by Seller
for use by CGC, from any other Person for its own use or for incorporation into
or inclusion with its own products (the “Licensed Software” and, with the Owned
Software, the “Company Software”), including in each case information concerning
the licensor of such Licensed Software, the purpose for which CGC licenses such
Licensed Software and the number of copies or users permitted or other relevant
terms of  the applicable Intellectual Property License under which CGC licenses
or resells such Licensed Software.  All Software which has been used and which
is now being used by CGC has been and is being used in compliance with all
applicable requirements of all applicable Intellectual Property Licenses.  All
of the Company Software:  (i) operates substantially in accordance with its
specifications and (ii) is free of any computer instructions, devices or
techniques that are designed to infect, disrupt, damage, disable or alter such
Software or its processing environment, including other programs, equipment and
data.


(e)  Seller, CGC and Shareholder have used commercially reasonable efforts to
protect all trade secrets included in the Company Intellectual Property and the
Company Software.


(f)  There is not pending, nor to the Knowledge of Seller or CGC has there been
threatened, any action to contest, oppose, cancel or otherwise challenge the
validity, ownership or enforceability of any of the Company Intellectual
Property.


(g)  To the Knowledge of Seller and CGC, none of CGC’s employees is obligated
under any Contract (including any Intellectual Property License), covenant or
commitment of any nature), or subject to any judgment, decree or order of any
Governmental Entity, that would interfere with the use of the best efforts of
such employee to promote the interests of CGC or that would conflict with the
operation of the Business as currently conducted.  To the Knowledge of Seller
and CGC, none of its consultants is obligated under any agreement including any
Intellectual Property License, covenant or commitment of any nature, or subject
to any judgment, decree or order of any Governmental Entity, that would
interfere with such consultant's performance of its contractual obligations or
other currently contemplated duties to Seller or CGC.  Neither the execution nor
delivery of this Agreement nor the consummation of the transactions contemplated
hereby, nor the carrying on of the Business by the employees of and the
consultants to Seller or CGC, will conflict with or result in a breach of the
terms, conditions or provisions of, or constitute a default under, any Law or,
to the Knowledge of Seller and CGC, any agreement, covenant or instrument to or
under which any of such employees or consultants is now subject to or
obligated.  It will not be necessary for Buyer to utilize in the Business any
inventions of any of its current or former employees made prior to their
employment or engagement by Seller or CGC.


(h)  All Domain Names currently are registered and in good standing, and CGC is
shown on the records of the registrar thereof as the sole owner thereof.  Seller
or CGC has not received any notice or communication stating that any Person is
challenging the right of CGC to use any such domain name.


 
20

--------------------------------------------------------------------------------

 
3.15  Contracts.  Schedule 3.15 contains a complete and accurate list of all
contracts and agreements to which CGC is a party or by which CGC or any of the
Purchased Assets is bound (including, without limitation, the Assumed Customer
Agreements, the Assumed License Agreements and the Assumed Other Agreements)
(such contracts and agreements listed on Schedule 3.15 are referred to herein as
the “Listed Contracts”).  Seller and CGC have delivered to Buyer a true and
complete copy of each of the Listed Contracts.  Each Listed Contract is valid,
binding and in full force and effect.  Except as set forth on Schedule
3.15:  (i) Seller and/or CGC is not in default under any Listed Contract, (ii)
there has not occurred any event which, with the lapse of time or the giving of
notice, or both, would constitute such a default, and (iii) to the Knowledge of
Seller and CGC, CGC is not in default under such Listed Contract, nor has any
event occurred which, with the lapse of time or the giving of notice, or both,
would constitute such a default by any other party.  Except as set forth on
Schedule 3.15, to the Knowledge of Seller and CGC, no contract calls for the
sale, license or lease by CGC of services or goods at prices substantially below
the prevailing market prices on the date of this Agreement.


3.16  Litigation; Judgments.  Except as disclosed on Schedule 3.16, there are no
Proceedings pending against CGC or, to the Knowledge of Seller and CGC,
threatened against Seller potentially affecting CGC.  Except as set forth on
Schedule 3.16, there is no judgment, decree, injunction, rule or order of any
Governmental Entity or arbitrator outstanding against CGC or Seller compromising
Seller’s ability to transfer title to the Purchased Assets that is the subject
of this Agreement.  There are no Proceedings pending or, to Seller’s and CGC’s
Knowledge, threatened, which challenge or seek to enjoin or delay this Agreement
or the transactions contemplated hereby or which would materially adversely
affect the ability of Seller, CGC or Shareholder to perform their respective
obligations under this Agreement and to consummate the transactions contemplated
hereby.


3.17  Legal Compliance and Permits.  (a) Except as disclosed on Schedule 3.17,
Seller and CGC, to their Knowledge, have complied in all material respects with
all applicable Laws (including, without limitation, all applicable Laws with
respect to the importation or exportation of goods) and:  (i) no investigation
or review by any Governmental Entity with respect to Seller, CGC or the Business
is pending or, to the Knowledge of Seller, CGC or Shareholder threatened, and
(ii) to the Knowledge of Seller, Shareholder or CGC, no Governmental Entity has
indicated an intention to conduct such an investigation or review.


(b)  Except as set forth on Schedule 3.17, Seller, CGC and Shareholder hold all
Permits required for the operation of the Business (including, without
limitation, all Permits required by any Environmental Laws), all of which are
valid and in full force and effect and are listed on Schedule 3.17.  CGC is in
compliance with all of the requirements and provisions of each Permit held by
it.  Seller or CGC has not received any notice that any Governmental Entity
which has issued any such Permit intends to cancel, terminate or not renew any
such Permit nor, to the Knowledge of Seller, Shareholder or CGC, does any basis
exist for any such cancellation, termination or nonrenewal of any such
Permit.  No such Permit expires or otherwise terminates in accordance with its
terms within one month after the Closing.  CGC has provided to Buyer true and
complete copies of each of the Permits held by CGC.  (should these be on the
list or schedules?)


 
21

--------------------------------------------------------------------------------

 
3.18  Environmental Matters.  Except as otherwise set forth in Schedule
3.18:  (i) To the Knowledge of Seller, CGC and Shareholder, CGC has been and is
in full compliance with all applicable Environmental Laws and all Permits issued
pursuant to Environmental Laws, (ii) no real property currently or formerly
owned or leased by CGC has been subject to any Release or threatened Release of
any Hazardous Materials, (iii) no real property currently or formerly owned or
leased by CGC contains any Hazardous Materials, (iv) CGC has no liability for
costs to investigate, remove any contamination from or remediate any site
pursuant to any Environmental Law, (v) there are not now nor has there ever
been, any underground storage tanks on any real property leased by CGC, (vi)
there have not been any actions, suits, demands, notices, claims, or Proceedings
under any Environmental Law brought or, to the Knowledge of Seller or CGC,
threatened against CGC or relating to any real property currently or formerly
owned or leased by CGC, including without limitation, any notices, demand
letters or requests for information from any Governmental Entity making
inquiries relating to any Environmental Law or any notice that CGC is or may be
a potentially liable under any Environmental Law, (vii) there are no
investigations pending or, to the Knowledge of Seller or CGC, threatened against
CGC relating to the compliance with an Environmental Law of any real property
currently or formerly owned or leased by or CGC, and (viii) CGC has not assumed
(contractually or through a merger) any liabilities or obligations under any
Environmental Laws.  CGC has provided to Buyer true and complete copies of all
environmental reports, studies or analyses with respect to environmental
compliance or liabilities of CGC.  CGC has not transported any Hazardous
Material for storage, treatment or disposal of any Hazardous Material, by
contract or otherwise, to any offsite facility or location.


3.19  Customers.  (a) A complete and accurate list of the names, addresses and
purchase and payment history of all customers of the Business to which CGC has
made any sales during Fiscal Years 2009, 2010 and 2011 is set forth on Schedule
3.19.


(b)  Except as set forth on Schedule 3.19:  (i) CGC enjoys good working
relationships with all of its vendors and customers, and (ii) since January 1,
2010, no customer to which CGC made net sales in 2010 or 2011 of $200,000 or
more (a “Significant Customer”) has notified Seller or CGC that it intends to,
or will, reduce its purchases from CGC in 2012.  Schedule 3.19 also
includes:  (x) all sales programs (including volume discounts and other
concessions to customers) which are in effect as of the date of this Agreement
or which have been proposed and may become effective after the date of this
Agreement, and (y) a log or other list of all complaints received by any CGC
from any Significant Customer since January 1, 2010.  Except as otherwise
described on Schedule 3.19, CGC has not agreed with any customer to comply with
any code of conduct or ethics, factory compliance or audit program, or other
similar arrangement with any customer and, to the extent CGC has so agreed, CGC
is in material compliance with such code, program or arrangement.


(c) CGC agrees to cooperate with Buyer in informing the customers on Schedule
3.19 of the transactions contemplated by this Agreement, at a time and in a
manner reasonably acceptable to both Buyer and CGC.  CGC agrees to join Buyer in
notifying each of the customers listed in Schedule 3.19 using such form of
notice as Buyer may specify, that Buyer has succeeded to CGC’s rights and
assumed CGC’s obligations under the Customer Agreements, as the case may be, and
endorsing Buyer’s qualifications.


 
22

--------------------------------------------------------------------------------

 
3.20  Insurance.  Set forth on Schedule 3.20 is a description (including
applicable deductible amounts and limitations) of all insurance maintained by
CGC.  CGC has delivered to Buyer copies of all insurance policies currently in
force and all prior insurance policies which may provide coverage for any
pending or known but unasserted claims against CGC.  Seller and/or CGC shall
remain liable for all payments and liabilities arising from said insurance
policies on or before the Effective Date.


3.21  Taxes.  (a) Schedule 3.21 lists all Tax Returns filed by Seller or CGC
since January 1, 2005 and the jurisdictions in which such Tax Returns have been
or are required to be filed.


(b)  Except as otherwise set forth on Schedule 3.21:


           (i)Seller and CGC has or will have:  (A) timely filed, or caused to
be filed on a timely basis, with the appropriate Taxing Authorities all Tax
Returns required to be filed on or before the Closing with respect to or
attributable to the CGC or the Purchased Assets and such Tax Returns are true,
correct and complete, and (B) paid, or caused to be paid, on a timely basis all
Taxes due and payable.


           (ii)Seller and/or CGC have not:  (A) received any notice of
deficiency or assessment from any Taxing Authorities with respect to liability
for Taxes that have not been fully paid by CGC or on behalf of CGC by Seller or
finally settled, (B) requested an extension of time within which to file any Tax
Return that has not since been filed on behalf of CGC, (C) made any requests to
any Taxing Authority for rulings or determinations with respect to CGC and any
Taxes or tax payment liability, which is currently pending and (D) granted any
requests, agreements, consents or waivers on behalf of CGC to extend the
statutory period of limitations applicable to the assessment of any Taxes, which
period (after giving effect to such extensions or waivers) has not expired.


           (iii)There are no ongoing audits or examinations of any of the Tax
Returns relating to or attributable to CGC or the Purchased Assets.


           (iv)CGC has not received any inquiry or claim from any Taxing
Authority in a jurisdiction in which such CGC does not file Tax Returns which
states that CGC is or may be subject to taxation in such jurisdiction.


           (v)There are no Liens for Taxes upon any of the Purchased Assets
other than liens for Taxes not yet delinquent.


           (vi)CGC is not and has not been a party to any agreement with any
Person providing for the allocation, apportionment or sharing of any liability
for or payment of Taxes, Tax benefits or Tax refunds.


           (vii)CGC has and Seller has on behalf of CGC complied with all
applicable Laws, rules and regulations with respect to payments made to third
parties and the withholding of any Taxes against any payment and has timely
withheld from employee wages and other payments and paid over to the proper
Taxing Authorities all amounts required to be so withheld and paid over for all
periods under all applicable Laws.


 
23

--------------------------------------------------------------------------------

 
           (viii)CGC is not a foreign person subject to withholding under
Section 1445 of the Code and the regulations promulgated thereunder and, if
requested by Buyer, will provide certification to that effect to Buyer at the
Closing.


           (ix)None of the Assumed Liabilities or agreements executed by Buyer
in connection with this Agreement will obligate Buyer to make any payments, or
become a party to any agreement that could obligate it to make any payments,
that will not be deductible under Section 280G of the Code.


           (x)No Taxing Authority is now asserting or threatening to assert any
deficiency or assessment for additional Taxes of CGC or otherwise attributable
to or relating to the Purchased Assets, and to the Knowledge of Seller or CGC,
there are no facts that, if known to any Taxing Authority, would likely result
in the issuance of a notice of proposed deficiency or similar notice of
intention to assess Taxes.


       (xi)  Seller and/or CGC shall remain liable for all payment of tax
liability arising on or before the Effective Date.


3.22  Employees and Employee Benefits.  (a) Schedule 3.22 contains a complete
and accurate list of:  (i) the name, title or responsibility, and annual rate of
compensation of each employee of CGC (including, without limitation, any
incentive bonus to which such employee is entitled), (ii) all Employee Plans
provided for any current or former employee of CGC; (iii) the employees or
categories of employees covered by each such Employee Plan; (iv) the employees
of CGC, if any, who are on a leave of absence from CGC for any reason as of the
date of this Agreement (including, without limitation, disability leave, sick
leave, family leave, maternity or paternity leave, medical leave or authorized
leave), and (v) the former employees of CGC, if any, who as of the date of this
Agreement are receiving, or are entitled to receive, continuation coverage under
COBRA.  Accurate and complete copies of all documentation comprising the
Employee Plans (including, without limitations, copies of the most recent annual
report filed for any of the Employee Plans in accordance with ERISA) have been
provided to Buyer.  CGC has not announced changes in any of the Employee Plans,
nor is CGC required, by agreement or otherwise, to alter any of the Employee
Plans other than as may be necessary to comply on a timely basis with applicable
law.  CGC does not contribute to any multiemployer pension plan, as defined in
Section 3(37) of ERISA, for the benefit of any current or former employees.


(b)  Except as disclosed on Schedule 3.22, with respect to each Employee Plan
which is a pension plan (as defined in Section 3(2) of ERISA) and is subject to
any of the provisions of ERISA:  (i) each pension plan as amended (and any trust
relating thereto) intended to be a qualified plan under Section 401(a) of the
Code either has been determined by the IRS to be so qualified or is the subject
of a pending application for such a determination that was timely filed, (ii)
there is no accumulated funding deficiency (as defined in Section 302 of ERISA
and Section 412 of the Code), whether or not waived, and no waiver of the
minimum funding standards of such sections has been requested from the IRS,
(iii) no reportable event described in Section 4043 of ERISA has occurred, (iv)
no nonexempt prohibited transaction (as defined in Section 4975 of the Code) has
occurred, (v) there currently is no active filing by CGC with the PBGC seeking
to terminate any defined benefit plan, (vi) no defined benefit plan has been
terminated by CGC, (vii) the PBGC (what is this?) has not instituted proceedings
to terminate a defined benefit plan or to appoint a trustee or administrator of
a defined benefit plan, (viii) no circumstances exist which constitute grounds
under Section 4042 of ERISA entitling the PBGC to institute any such
proceedings, and (ix) no event has occurred and no condition exists that would
subject CGC or Buyer to any Taxes under Sections 4971 through 4980B of the Code
or to a fine or liability under Section 502 of ERISA.  All required
contributions to each Employee Plan has been made, except for current
contributions not yet due and payable.  Each VEBA, if any, maintained by CGC has
received a favorable ruling or determination letter as to its Tax-exempt status,
and nothing has occurred which would cause the loss of such Tax-exempt status,
and the assets of such VEBA are at least equal in value to the present value of
the accrued benefits of the participants in such VEBA.


 
24

--------------------------------------------------------------------------------

 
(c)  Except as otherwise set forth on Schedule 3.22:  (i) there is no labor
strike, material dispute or any work stoppage or lockout actually pending, or,
to the Knowledge of Seller or CGC, threatened against or affecting CGC and
during the past five years there has not been any such action; (ii) CGC has not
received notice of any union organizational campaign in progress with respect to
the employees of the Business; (iii) CGC is in compliance in all material
respects with all applicable Laws respecting employment and employment
practices, terms and conditions of employment and wages and hours, and is not
engaged in any unfair labor practice; (iv) each of the Employee Plans has been
operated and maintained in compliance in all respects with its terms and all
applicable Laws (including, without limitation, ERISA and the Code), (v) there
is no unfair labor practice charge or complaint against CGC pending or, to the
Knowledge of Seller or CGC, threatened, before the National Labor Relations
Board; (vi) there is no pending or, to the Knowledge of Seller or CGC,
threatened grievance; (vii) no charges with respect to or relating to CGC are
pending before the Equal Employment Opportunity Commission or any other
governmental entity responsible for the prevention of unlawful employment
practices; and (viii) CGC has not received notice of the intent of any other
governmental entity responsible for the enforcement of labor or employment laws
to conduct an investigation with respect to or relating to CGC.  CGC has not
suffered any "employment loss" (as defined in the WARN Act) at any time after
the date which is 90 days prior to the date of this Agreement.  CGC is in
compliance with the requirements of the Occupational Safety and Health Act and
has not received any citation from the Occupational Safety and Health
Administration or any other comparable Government Entity with respect to any of
CGC’s facilities.  Schedule 3.22 contains a complete and accurate list of all
workers' compensation claims and disability claims filed against CGC (and the
disposition thereof) at any time since January 1, 2000.


3.23  Certain Transactions.  Except pursuant to the Employee Plans or as
otherwise described on Schedule 3.23, neither CGC nor any other officer,
director or employee of CGC is currently a party to any transaction with Seller
or CGC, including without limitation, any contract, agreement or other
arrangement:  (i) providing for the furnishing of services (other than as an
officer, director or employee of CGC to or by, (ii) providing for rental of real
or personal property to or from, or (iii) otherwise requiring payments to or
from, or CGC, officer, director or employee; any member of the family of CGC or
such officer, director or employee; or any corporation, partnership, trust or
other entity in which any such CGC or such officer, director or employee has a
substantial interest or which is an Affiliate of CGC or such officer, director
or employee.


 
25

--------------------------------------------------------------------------------

 
3.24  Certain Business Relationships, Etc.  No vendor, employee or other Person
having a material business relationship with CGC has informed Seller, CGC or
Shareholder that such Person intends to change, or is considering changing, such
relationship because of the transactions contemplated by this Agreement.


3.25  Illegal Practices.  Neither CGC nor, to the Knowledge of Seller or CGC,
any shareholder, officer, director, employee, agent or other Person acting on
behalf of CGC has given or agreed to give any gift or similar benefit of more
than nominal value to any customer, supplier, government employee or official or
any other person who is or may be in a position to help or hinder CGC in
connection with any actual or proposed transaction, which gift or similar
benefit:  (i) is not reflected in the Financial Statements, (ii) constituted a
violation of Law, a code of conduct or ethics adopted by CGC or a code of
conduct or ethics with which CGC has agreed to comply, (iii) if not given in the
past, might have had a material adverse effect on the Business or CGC or which,
if not continued in the future, might have a material and adverse effect the
Business.


3.26  Accuracy of Representations and Warranties.  The representations and
warranties made by Seller, CGC and Shareholder in this Agreement (including,
without limitation, any Schedule to this Agreement) or in any other agreement,
certificate or document executed by Seller, CGC or Shareholder in connection
with the transactions contemplated by this Agreement, do not contain any untrue
statement of a material fact or omit to state any material fact necessary to
make the statements contained herein or therein not misleading.


ARTICLE 4
REPRESENTATIONS AND WARRANTIES OF BUYER


Buyer represents and warrants to Seller and Shareholder as of the Closing Date
as follows:


4.01  Corporate Organization and Authority.  Buyer is a corporation duly
organized, validly existing and in good standing under the laws of Texas and has
full power and authority to execute and deliver this Agreement and to perform
its obligations under this Agreement.  Buyer's execution and delivery of this
Agreement and the performance by Buyer of the transactions contemplated by this
Agreement have been duly authorized by all necessary corporate actions and
proceedings on the part of Buyer.  Buyer is not a party to any agreement or
subject to any legal restriction that would prevent or restrain Buyer's ability
to perform all of its obligations under this Agreement.


4.02  Enforceability; No Conflict.  This Agreement is a legal, valid and binding
obligation of Buyer, enforceable against Buyer in accordance with its
terms.  The execution, delivery and performance of this Agreement by Buyer will
not:  (i) violate the charter documents of Buyer, (ii) violate any law, rule or
regulation or any injunction or order to which Buyer is a party or by which it
or any of its property is bound, or (iii) result in a breach or violation of any
term or provision of, constitute a default under, or result in or permit an
acceleration of, any indenture, mortgage, lease or other agreement or instrument
to which Buyer is a party or by which Buyer or any of its property is bound.


 
26

--------------------------------------------------------------------------------

 
4.03  Litigation.  There are no Proceedings pending or, to Buyer's knowledge,
threatened, which challenge or seek to enjoin or delay this Agreement or the
transactions contemplated hereby or which would materially adversely affect
Buyer's ability to perform its obligations under this Agreement and to
consummate the transactions contemplated hereby.


ARTICLE 5
THE CLOSING


5.01  Closing.  The Closing of the transactions contemplated by this Agreement
is taking place concurrently with the execution of this Agreement on Monday,
July 2, 2012 (“Closing Date”).  At the Closing, which shall take place at a
location mutually agreed upon by the parties, the parties shall take the actions
described in this Article 5.  All actions shall be deemed to have occurred
simultaneously and as of 5:00pm Eastern Standard Time on the Closing Date (the
“Effective Time”) and, unless Buyer and Seller otherwise agree, the
effectiveness of any action taken at the Closing shall be conditioned upon the
taking of all other action required by this Article 5.


5.02  Deliveries by Seller, CGC and the Shareholders.  At the Closing, Seller,
CGC and Shareholder shall deliver the following to Buyer:


(a)  such executed bills of sale, assignments and other documents of transfer as
may be necessary to effectively vest in Buyer good and defensible title to all
of the Purchased Assets (including, without limitation, assignments of all
registered Intellectual Property included in the Purchased Assets), free and
clear of all Liens whatsoever;


(b)  a copy of the resolutions adopted by the Board of Directors of Seller and
Shareholder authorizing the transactions contemplated by this Agreement in
accordance with applicable Law, certified as true and correct and in full force
and effect by the respective Secretary or an Assistant Secretary of Seller and
Shareholder and dated the Closing Date;


(c)  evidence reasonably satisfactory to Buyer of the receipt of all of the
consents and approvals of Landlords of Leased Real Property listed on Schedule
5.02(c) (all other consents shall be sought after the Closing Date) (together
the “Required Consents”) and the release of any Liens on any of the Purchased
Assets;


(d)  the payoff letter from the holder of the Bank Debt and other payoff letters
and evidence reasonably requested by Buyer demonstrating that any other Liens
encumbering any of the Purchased Assets have been fully discharged by Seller or
other means prior to or at the Closing.


 
27

--------------------------------------------------------------------------------

 
(e)  certificates of:  (A) the Secretary of State of Pennsylvania with respect
to the good standing of Seller under the laws of that state.


(f)  tax clearance in accordance with applicable Law from any Governmental
Entity responsible for Taxes, if CGC would incur any liability or obligation for
any Taxes of Seller or CGC under applicable Law in the absence of such
clearance.


(g)  such other certificates, documents and instruments as reasonably may be
requested by Buyer in connection with the transactions contemplated by this
Agreement.


5.03  Buyer's Deliveries.  At the Closing, Buyer shall deliver the following to
Seller and Shareholder:


(a)  the portion of the Purchase Price payable at the Closing, as provided in
Section 2.05(a);


(b)  an assumption agreement in an agreed upon form executed by Buyer pursuant
to which it shall assume the Assumed Obligations as provided in Section 2.03;


(c)  such other certificates, documents and instruments as reasonably may be
requested by Seller in connection with the transactions contemplated by this
Agreement.


 
28

--------------------------------------------------------------------------------

 
5.04  Other Actions.  At the Closing, the parties shall take the following
additional actions:


 
(a)  Buyer and Seller or CGC shall execute and deliver agreements with respect
to CGC’s leased facilities at 1900-1903 Mayview Road, Bridgeville, PA (under
which Buyer shall have no liability or obligation for repairs or significant
maintenance with respect to such facility, other than to repair any damage
resulting from the actions of Buyer) in each case in the agreed upon form.



 
(b) Buyer, Seller and CGC acknowledge and agree that this Agreement is
conditional on the accomplishment of the following events: (i) Buyer, Seller and
CGC have entered into and/or assigned any agreements required to operate the
business; and (ii) Seller or CGC has assigned any and all agreements required
that gives the Buyer the right to operate the business on the leased premises
after Closing.



(c) Seller, CGC and Buyer shall bear their own professional fees incurred in
connection with the transactions contemplated by this Agreement (including
attorney fees). Sales tax on the Acquired Assets shall be paid by the Buyer. Any
other taxes imposed in respect of the transactions contemplated by this
Agreement shall be paid by the party customarily bearing the economic burden
thereof.


ARTICLE 6
EMPLOYEES OF THE BUSINESS


6.01  Employees of the Business.  At the Closing, Buyer may offer to employ
(contingent on the occurrence of the Closing and subject to satisfactory
completion of Buyer’s standard pre-employment hiring process) the employees of
the Business identified on Schedule 6.01, in each case upon such terms and
conditions and with such benefits as Buyer may determine.  Each such individual
employed by Buyer effective as of the Closing (a "Transferred Employee") shall
be considered "newly hired," and Buyer shall have no liability whatsoever with
respect to any matters relating to the employment of such persons by CGC prior
to the Closing, except that each Transferred Employee shall receive credit for
the time he or she was employed by CGC for purposes of determining his or her
eligibility to participate in the benefit plans of Buyer or its Affiliate in
which any Transferred Employee is entitled to participate in accordance with the
terms of such plans.  Seller, CGC and Shareholder shall use their best efforts
to encourage the employees of the Business to accept employment offers made by
Buyer or its designee.


6.02  No Third Party Beneficiaries.  The provisions of this Article 6 shall
inure solely to the benefit of Buyer and no other Person (including, without
limitation, any employee of CGC) shall be permitted to rely hereon as a third
party beneficiary or otherwise.


ARTICLE 7
CERTAIN POST-CLOSING OBLIGATIONS


7.01  Taxes.  (a) Payment of Taxes.  Following the Closing, Seller or CGC shall
file in a timely manner all requisite Tax Returns required to be filed by it and
shall pay in a timely manner all Taxes due in accordance with such Tax
Returns.  In addition, Seller or CGC shall pay in a timely manner all such Taxes
which would not require the filing of a Tax Return and which are required to be
paid by it or by any person from who it may have an obligation to collect the
same.


7.02  Announcement of the Transaction.  Seller, CGC or Shareholder shall not
make any public announcement related to the transactions contemplated herein
without first receiving the expressed written consent from Buyer, which shall
not be unreasonably withheld.  Nothing in this section, however, shall prohibit
any party from making such disclosure of this Agreement and the transactions
contemplated hereby as may be required, in the reasonable opinion of such party,
to be disclosed pursuant to the Laws of any jurisdiction, including, without
limitation, the United States Securities and Exchange Commission.


 
29

--------------------------------------------------------------------------------

 
7.03  Post-Closing Access and Transition Assistance.  After the Closing, (a)
Seller and CGC shall provide Buyer with reasonable access during normal business
hours to any books and records of CGC not included in the Purchased Assets which
relate to the Business prior to the Closing for the purpose of enabling Buyer to
prepare its financial statements and tax returns and to perform any other acts
reasonably related to the purchase of the Purchased Assets by Buyer, and (b)
Buyer shall provide the Seller and CGC with reasonable access during normal
business hours to any books and records of CGC related to the Purchased Assets
and the Business reasonably required by Seller or CGC in connection with, among
other things, any insurance claims by, legal proceedings against or governmental
investigations of Seller or CGC. Seller and Buyer shall maintain such books and
records following the Closing for a period of at least seven years.  In the
event the Seller or Buyer wishes to destroy (or permit to be destroyed) such
records after that time, such party shall first give ninety (90) days prior
written notice to the other and such other party shall have the right at its
option and expense, upon prior written notice given to such party within that
ninety (90) day period, to take possession of the records within one hundred
eighty (180) days after the date of such notice.  Seller and CGC shall provide
Buyer assistance as is both customary and reasonable with respect to the
transition of the Business to Buyer. Such assistance may include, but not be
limited to assistance with an introductory mailer, personal introductions to key
customers and relationships, education and training regarding the operations of
the Business, cooperation in the transfer of any contracts with vendors and/or
service providers as well as providing reasonable assistance with other issues
or concerns as pertains to the successful transition of the Business.  Buyer
acknowledges that CGC currently administers billings for various customers of
Shareholder and its Affiliates which are not related to the Business being sold
hereunder.  Buyer agrees that for a period commencing on the Closing Date, and
for the ensuing six (6) month period, Buyer personnel shall provide assistance
to Shareholder with respect to the transition of billing of these customers,
including, without limitation, education and training regarding billing software
and operations with respect to such customers.  Shareholder shall compensate
Buyer for such services under current CGC rates at Closing Date consistent with
past practice as set forth on Schedule 7.03.


7.04  Agreement Not to Compete.  (a)  Buyer acknowledges and agrees that
Shareholder and its Affiliates will continue to sell commercial printing and
business forms throughout the United States of America after the Closing
Date.  To permit Buyer to obtain the full benefit of the Purchased Assets,
Seller, CGC and Shareholder shall not, and shall not permit any of their
respective Affiliates or employees thereof, during the two-year period
commencing on the Closing Date, to directly or indirectly contact or solicit to
sell products comparable to CGC products to any customer to whom CGC has sold
commercial printing and business forms within one (1) year prior to Closing
Date, except that nothing herein shall prohibit Shareholder or its Affiliates
(i) from accepting unsolicited orders when contact is initiated by such
customers or (ii) from soliciting orders or selling commercial printing or
business forms to customers of CGC who were also customers of Shareholder or its
Affiliates prior to the Closing Date, including, but not limited to the
customers identified on Schedule 7.04(a).


(b)           Buyer acknowledges that CGC and certain of its employees who will
be employed by Buyer after the Closing Date are in possession of Shareholder
Confidential Information with respect to customers of Shareholder and its
Affiliates.  Buyer and its Affiliates shall not, and shall not permit any of
their employees, during the two-year period commencing on the Closing Date, to
directly or indirectly use such Shareholder Confidential Information or
otherwise contact customers of Shareholder and its Affiliates including, but not
limited to the customers identified on Schedule 7.04(b), for the purpose of
selling products or services competitive to products or services sold by
Shareholder and its Affiliates and unrelated to the Business being sold
hereunder.  Buyer and its Affiliates may accept unsolicited orders when contact
is initiated by customers not listed on Schedule 7.04(b).  Schedule 7.04(b) also
sets forth those customers with whom CGC performed administrative services for
Shareholder and its Affiliates.  Buyer and its Affiliates shall not, and shall
not permit any of their employees, during the two-year period commencing on the
Closing Date, to directly or indirectly contact or solicit those customers for
the purpose of selling products or services competitive to products or services
sold by Shareholder and its Affiliates, and Buyer and its Affiliates shall not
sell to such customers products or services competitive to products or services
sold by Shareholder and its Affiliates.


 
30

--------------------------------------------------------------------------------

 
(c)  Neither Seller, CGC nor Shareholder nor any of their respective Affiliates
shall, during the two-year period commencing on the date of this Agreement,
directly or indirectly, solicit, recruit, offer to hire or hire any Transferred
Employee, unless the employment of such Transferred Employee by Buyer has been
terminated.


(d)  Neither Seller, CGC or Shareholder nor any of their respective Affiliates
shall disclose or furnish to any person any Confidential Information or
otherwise use any such Confidential Information for its own benefit or the
direct or indirect benefit of any Person other than Buyer, except that
Shareholder may include financial information regarding CGC in its filings with
the Internal Revenue Service, Securities and Exchange Commission and lenders.


(e)  It is the intention of the parties that the provisions of this Section 7.04
shall be enforced to the fullest extent permissible under the laws and public
policies applied in each jurisdiction in which enforcement is
sought.  Accordingly, to the extent that the restrictions on competition
hereunder are adjudicated to be invalid or unenforceable in any such
jurisdiction, the court making such determination shall have the power to limit,
construe or reduce the duration, scope, activity and/or area of such provision
to the extent necessary to render such provision enforceable to the maximum
reasonable extent permitted by applicable law, such limited form to apply only
with respect to the operation of this section in the particular jurisdiction in
which such adjudication is made.


(f)  Any failure by Seller, CGC or Shareholder or any of their respective
Affiliates to comply with the terms of this Section 7.04 may cause irreparable
damages to Buyer.  Any failure by Buyer or any of its Affiliates to comply with
the terms of Section 7.04(b) may cause irreparable damages to Shareholder and
its Affiliates.  Upon being notified of a breach, the breaching party shall
promptly cease selling to the prohibited customer.  Accordingly, in the event of
a breach of any provision of this Section 7.04 by Seller, CGC, Shareholder or
any of their respective Affiliates, or Buyer and its Affiliates, the other party
shall have the immediate right to seek an order enjoining such breach, without
posting bond, in addition to any of the other remedies which may be available at
law or in equity.


7.05  Further Assurances.  Each party shall execute and deliver, or cause to be
executed and delivered, all such other instruments and shall take all such other
actions as the other party reasonably may request from time to time in order to
effectuate the transactions contemplated by the Agreement.  Following Closing,
if Seller, CGC or Shareholder receives any payments on account Receivables or
any other asset included in the Purchased Assets, Seller, CGC or Shareholder
promptly shall remit such payments to Buyer.


ARTICLE 8
INDEMNIFICATION


8.01  Survival.  The representations, warranties, covenants and agreements of
the parties set forth in this Agreement and in any agreement or certificate
delivered pursuant hereto shall survive the Closing and any investigation made
by any party to this Agreement and shall terminate and expire on the third
anniversary of the Closing Date, except that:  (i) the representations and
warranties set forth in Section 3.21 (“Taxes”) shall survive for the period of
the applicable statute of limitations, including any extension thereof, and (ii)
the representations and warranties set forth in Section 3.10 (“Title to
Purchased Assets”) shall survive and not expire.


 
31

--------------------------------------------------------------------------------

 
8.02  Indemnification by Seller, CGC and Shareholder.  (a) Subject to the terms
and conditions of this Article 8, after the Closing, Seller, CGC and
Shareholder, jointly and severally, shall indemnify, defend and hold Buyer and
each of Buyer's Affiliates and each of their respective directors, officers and
employees and the successors and assigns of any of them  (collectively, the
“Buyer Group”) harmless from and against all demands, claims, actions or causes
of action, assessments, losses, damages, liabilities, costs and expenses
(including, without limitation, reasonable fees and expenses of counsel)
(collectively, “Damages”), asserted against, resulting to, imposed upon or
incurred by any of the Buyer Group, directly or indirectly, by reason of or
resulting from any of the following (and any Proceeding incident thereto):


           (i)any liability or obligation of CGC not expressly assumed by Buyer
pursuant to this Agreement (including, without limitation, any liability for
Taxes with respect to any period prior to the Closing);


           (ii)any rebates or reduced pricing of products or services extended
by CGC to customers of the Business and not disclosed herein or in writing
pursuant hereto;


           (iii)any misrepresentation or inaccuracy of a representation or
warranty made by Seller, CGC or Shareholder in this Agreement or in any schedule
hereto or any certificate or agreement entered into in connection herewith;


           (iv)any nonfulfillment of a covenant or other agreement on the part
of CGC or any of Shareholder set forth in this Agreement; and


           (v)any failure by CGC to comply with any applicable bulk sales law or
other similar law for the protection of creditors.


(b)  Indemnification by Buyer.  Subject to the terms and conditions of this
Article 8, after the Closing, Buyer shall indemnify, defend and hold Seller, CGC
and Shareholder, Seller’s and CGC’s directors, officers and employees and the
successors and assigns of any of them  (collectively, the “Seller Group”)
harmless from and against all Damages asserted against, resulting to, imposed
upon or incurred by any of the Seller Group, directly or indirectly, by reason
of or resulting from any of the following (or any Proceeding incident thereto):


           (i)any misrepresentation or inaccuracy of any representation or
warranty of Buyer contained in this Agreement or in any certificate or agreement
entered into in connection with this Agreement;


           (ii)any breach by Buyer of any covenant, agreement or obligation of
Buyer contained in or made pursuant to this Agreement; and


 
32

--------------------------------------------------------------------------------

 
           (iii)the Assumed Obligations; and


           (iv)the conduct of the Business after the Closing Date


8.03  General Procedures Applicable to Claims for Indemnification.  Any claims
for indemnification by a party under Section 8.02(a) or (b) (a “Claim”) shall be
valid only if the party making the Claim (the “Indemnified Party”) notifies the
other party in writing (a “Claim Notice”):  (i) reasonably promptly after the
Indemnified Party determines that it has a reasonable basis for the Claim, and
(ii) in the case of a Claim based on a misrepresentation or inaccuracy of a
representation or warranty made by Seller, CGC or Shareholder, within the period
following the Closing during which such representation or warranty survives, as
provided in Section 8.01.  Each Claim Notice shall specify the nature of the
Claim, the applicable provision(s) of this Agreement under which the Claim
arises and, if possible, the amount of, or an estimate amount of, the
Damages.  No failure or delay in giving a Claim Notice and no failure to include
any specific information or any reference to any provision of this Agreement or
other instrument under which the Claim arises shall affect the rights of the
Indemnified Party hereunder, except to the extent that such failure or delay
shall have materially adversely affected the ability of the party or parties
from whom the indemnification is sought (the “Indemnifying Party”) to defend,
settle or satisfy the Claim.


8.04  Additional Procedures Applicable to Third Party Claims.  The obligations
of the Indemnifying Party, and the rights of the Indemnified Party, with respect
to matters asserted by a Person other than a member of the Buyer Group which
gives rise to a Claim by the Indemnified Party (a “Third Party Claim”) shall be
subject to the following additional terms and conditions:


           (i)Right of Indemnifying Party to Assume Defense of Claim.  Subject
to the provisions of Section 8.04(v), the Indemnifying Party, at its sole cost
and expense, shall have the right, upon written notice to the Indemnified Party
that it is assuming defense of the Third Party Claim, to assume the defense of
the Third Party Claim if in such written notice the Indemnifying Party
acknowledges that the Third Party Claim is covered by the indemnification
obligations of the Indemnifying Party under Section 8.02.  If the Indemnifying
Party assumes the defense of the Third Party Claim, it shall select reputable
counsel reasonably acceptable to the Indemnified Party to conduct the defense of
the Third Party Claim and shall defend or settle the same.


           (ii)Control of the Defense.  The contest of the Third Party Claim may
be conducted in the name and on behalf of the Indemnifying Party or the
Indemnified Party, as may be appropriate.  Such contest shall be conducted
diligently by the counsel employed by the Indemnifying Party referred to in
Section 8.04(i), but the Indemnifying Party shall keep the Indemnified Party
fully informed with respect to the Third Party Claim and the contest
thereof.  The Indemnifying Party shall have full authority, in consultation with
the Indemnified Party, to determine all action to be taken with respect to the
Third Party Claim except that the Indemnifying Party may consent to a settlement
or compromise of, or the entry of any monetary judgment arising from, the Third
Party Claim without the prior written consent of the Indemnified Party if, and
only if, the proposed settlement, compromise or entry:  (A) does not contain an
admission of guilt or wrongdoing on the part of the Indemnified Party, and (B)
does not provide for any remedy or sanction against the Indemnified Party other
than the payment of money which the Indemnifying Party agrees and is able to
pay.


 
33

--------------------------------------------------------------------------------

 
           (iii)Cooperation in Defense.  If requested by the Indemnifying Party,
the Indemnified Party shall cooperate with the Indemnifying Party and its
counsel, including permitting reasonable access to books and records, in
contesting any Third Party Claim which the Indemnifying Party elects to contest
or, if appropriate, in making any counterclaim against the Person asserting the
Third Party Claim or any cross-complaint against any Person, but the
Indemnifying Party shall reimburse the Indemnified Party for reasonable
out-of-pocket costs incurred by the Indemnified Party in so cooperating.  The
Indemnifying Party shall use its best efforts to afford the Indemnified Party
and its counsel the opportunity to be present at, and to participate in,
conferences with all persons, including governmental authorities, asserting any
Third Party Claim against the Indemnified Party or conferences with
representatives of or counsel for such persons.


           (iv)Failure of Indemnifying Party to Assume Defense.  If the
Indemnifying Party does not assume the defense of the Third Party Claim in
accordance with the terms of this Section 8.04 within 10 days after the receipt
of notice of the Third Party Claim, the Indemnified Party may, at the
Indemnifying Party's expense, defend against the Third Party Claim in such
manner as it may deem appropriate, and the expense of such defense shall
constitute Damages.  The Indemnifying party shall have the right to have its
counsel attend and observe all administrative and judicial meetings,
conferences, hearings and other proceedings in connection with such defense and
to be provided with copies of, or reasonable access to, all pleadings, notices
and other filings in connection with such defense.


           (v)Costs and Expenses.  The costs and expenses (including, without
limitation, attorneys fees) incurred by an Indemnifying Party in defending or
taking any other action with respect to any Third Party Claim pursuant to this
Section 8.04 shall not be deemed to be Damages.  To the extent that, after
complying with all applicable provisions of this Section 8.04, the Indemnifying
Party pays any settlement of, or judgment resulting from, any Third Party Claim,
the amount so paid by the Indemnifying Party shall constitute Damages.


8.05  Liability.  The obligations of Sellers, CGC and Shareholder under this
Article 8 are joint and several, and Buyer shall not be required to proceed
against Seller, CGC and Shareholder with respect to any Claim, but may proceed
against any either Seller, CGC or Shareholder individually for the full amount
of the Claim without proceeding against or naming any of the other.


8.06  Setoff.  (a) Buyer shall have the irrevocable right (a "Setoff Right") to
set off (a "Setoff"), in the manner hereinafter provided, against its obligation
to pay the Holdback pursuant to the Escrow Agreement, the amount of all Damages
for which Seller, CGC and Shareholder have an indemnification obligation under
this Article 8.  Buyer may exercise its Setoff Right at any time within 30
(days) following the Closing on which Buyer gave notice of a Claim for
indemnification under Section 8.04 with respect to the Damages that are the
subject of the Setoff; and (b) Buyer may defer payment of the Holdback pursuant
to the Escrow Agreement, as the case may be (up to the aggregate amount of the
unresolved and/or undetermined amounts, based on Buyer's good faith reasonable
estimate thereof), until such amounts are fully resolved and/or determined.


 
34

--------------------------------------------------------------------------------

 
8.07           Limitations on Indemnification for Breaches of Representations
and Warranties.


(a)            Absent fraud or intentional misrepresentation, an Indemnifying
Party shall not have any liability under Section 8.02(a) hereof unless the
aggregate amount of losses incurred by the Indemnified Parties and indemnifiable
thereunder based upon, attributable to or resulting from the failure of any of
the representations or warranties to be true and correct exceeds the sum of
$400,000 and, in such event, the Indemnifying Party shall be required to pay the
entire amount of all such losses (including the $500,000); provided, however,
the $400,000 limitation shall not apply to losses related to the failure to be
true and correct of any of the representations and warranties set forth in
Sections 3.01 Corporate Organization, Authority and Legal Capacity of Seller,
3.02 Enforceability; No Conflict, 3.04 Financial Statements; Book and Records of
Account; 3.10 Title to Purchased Assets and 3.21 Taxes hereof.


Absent fraud or intentional misrepresentation, no Indemnifying Party shall  be
required to indemnify any Person under Section 8.02(a) for an aggregate amount
of losses exceeding the sum of $1,000,000 in connection with losses related to
the failure to be true and correct of any of the representations or warranties
of the Seller, CGC or Shareholder; provided, however, there shall be no cap with
respect to losses related to the failure to be true and correct of any of the
representations or warranties contained in  Sections 3.01 Corporate
Organization, Authority and Legal Capacity of Seller, 3.02 Enforceability; No
Conflict, 3.04 Financial Statements; Book and Records of Account; 3.10 Title to
Purchased Assets and 3.21 Taxes (together, the “Fundamental Representations”)
hereof.


ARTICLE 9
MISCELLANEOUS


9.01  Expenses; Transfer Taxes.  Whether or not the transactions contemplated by
this Agreement are consummated, Seller or CGC shall pay all costs and expenses
attributable to the performance of, and compliance with, all agreements and
conditions to be performed or complied with by them under this Agreement
(including, without limitation, all fees and expenses of their counsel and
accountants), and Buyer shall pay all costs and expenses attributable to the
performance of and compliance with, all agreements and conditions to be
performed or complied with by Buyer under this Agreement (including, without
limitation, all fees and expenses of Buyer's legal counsel and
accountants).  Any sales, transfer or other similar Taxes payable with respect
to the sale of the Purchased Assets to Buyer pursuant to this Agreement shall be
paid by Seller or CGC.


 
35

--------------------------------------------------------------------------------

 
9.02  Entire Agreement; Amendment.  This Agreement, including the exhibits and
Schedules attached hereto and the agreements entered into in connection with
this Agreement (which exhibits, Schedules and agreements are incorporated herein
by this reference), shall constitute the complete and entire agreement between
the parties hereto with respect to the subject matter hereof and shall supersede
all previous oral and written negotiations and commitments and any other
writings with respect to such subject matter.  This Agreement cannot be modified
or amended except in writing duly executed by the party to be bound thereby.


9.03  Notices.  All notices, requests, demands and other communications
hereunder shall be in writing and shall be deemed to have been given (i) when
delivered personally, (ii) the next day after being sent by a
nationally-recognized overnight delivery service, (iii) when sent by facsimile
transmission, if the sending facsimile machine receives and prints a
confirmation of receipt by the receiving facsimile machine, or (iv) three
business days after being deposited in the United States mail, certified and
with proper postage prepaid, addressed as follows:


If to Seller, CGC
or Shareholder:                                           Champion Industries,
Inc.
2450 First Avenue
Huntington, West Virginia 25703
Attention:  Todd R. Fry, Senior Vice President and ChiefFinancial Officer
Facsimile No.: 304-528-2765




With a copy to:                                           Counsel:  Huddleston
Bolen LLP
611 Third Avenue
Huntington, West Virginia 25701
Attention: Thomas J. Murray
Facsimile No.:  304-522-4312


 
36

--------------------------------------------------------------------------------

 


If to Buyer:                                           Safeguard Acquisitions,
Inc.
 
8585 Stemmons Freeway, Suite 600N

 
Dallas, TX 75207

 
Attention:  R. Scott Sutton, Vice President

 
Facsimile No.:  214-640-3958





With a copy to:                                           Safeguard
Acquisitions, Inc.
8585 Stemmons Freeway, Suite 600N
Dallas, TX 75207
Attention:  Michael P. Dunlap, General Counsel
Facsimile No.:  214-640-3958


Any party may change the address to which notices or other communications are to
be directed to it by giving notice of such change to the other party in the
manner provided in this section.


9.04  Counterparts.  This Agreement may be executed simultaneously in two or
more counterparts, each of which shall be deemed to be original, but all of
which together shall constitute one and the same instrument.  A manual signature
of any party to this Agreement that is transmitted to any other party or counsel
to any other party by facsimile will be deemed for all purposes to be an
original signature.


9.05  Severability.  If any provision of this Agreement, as applied to any
person or to any circumstances, shall be adjudged by a court to be invalid or
unenforceable, such invalidity or unenforceability shall in no way affect any
other provision of this Agreement, the application of such provision in any
other circumstances or the validity or enforceability of this Agreement.  The
parties shall negotiate in good faith to replace any such provision with an
enforceable provision that gives effect to the parties' original intent.


9.06  Parties in Interest; Assignment.  This Agreement and all of the provisions
hereof shall be binding upon, shall inure to the benefit of, and shall be
enforceable by the parties hereto and their respective successors and permitted
assigns, but neither this Agreement nor any of the rights, interests or
obligations hereunder shall be assigned by either of the parties hereto without
the prior written consent of the other party, except that Buyer may assign its
rights under this Agreement, without the consent of Seller or CGC, to any
successor to Buyer; provided, however, that no such assignment shall relieve
Buyer or its assignee of responsibility for the performance of any obligation
under this Agreement.  Upon any such assignment by Buyer, all references to
“Buyer” in this Agreement shall be deemed to include Buyer's assignee.


9.07  No Waiver.  The failure of any party hereto to enforce at any time any of
the provisions of this Agreement shall in no way be construed to be a waiver of
any such provision, nor in any way to affect the validity of this Agreement or
any part thereof or the right of such party thereafter to enforce each and every
such provision.  No waiver of any breach of this Agreement shall be held to be a
waiver of any other or subsequent breach.


9.08  Interpretation.  The headings contained in this Agreement are for
convenience of reference only and shall in no way affect the meaning or
interpretation of this Agreement.  Unless the context of this Agreement
expressly otherwise indicates, any singular term in this Agreement includes the
plural, and any plural term includes the singular.


9.09  No Third Party Beneficiaries.  This Agreement is for the sole benefit of
the parties hereto and their permitted assigns, and nothing herein expressed or
implied shall give or be construed to give to any person, other than the parties
hereto and their permitted assigns, any legal or equitable rights hereunder.


9.10  Governing Law.  This Agreement shall be construed in accordance with and
the legal relations between the parties shall be governed by the laws of the
State of Texas as applicable to agreements executed and fully performed entirely
within the State of Texas.


 
37

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, this Agreement has been executed by the parties on the date
first above written.


“Buyer”
Safeguard Acquisitions, Inc.




By: /s/ R. Scott Sutton
     R. Scott Sutton, Vice President:




“Seller”
Interform Corporation




By: /s/ Jim Rhodes
     Name: Jim Rhodes
     Title: President




“Shareholder”
Champion Industries, Inc.


By: /s/ Todd R. Fry
     Name: Todd R. Fry
     Title: Senior Vice President and Chief Financial Officer

{H0773354.2 }                                                               


 
38

--------------------------------------------------------------------------------

 







Schedules


2.01(a)                   Equipment
2.01(b)                   Receivables
2.01(c)                   Inventory
2.01(e)                   Intellectual Property
2.01(f)                   Assumed Customer Agreements
2.01(g)                  Assumed License Agreements
2.01(h)                  Assumed Other Agreements
2.01(i)                   Acquired Prepaid Assets
2.03                       Accounts Payable
2.07                       Working Capital Calculation
2.08                       Purchase Price Allocation
3.02                       No Conflict
3.03                       Joint Ventures
3.04                       Financial Statements
3.05                       Undisclosed Liabilities
3.06                       Material Adverse Changes
3.07                       Operation in the Ordinary Course
3.08                       Leased Personal Property
3.09                       Leased Real Property
3.10                       Financing Statements
3.12                       Product Warranties and Return Polices
3.14(a)                  Owned Intellectual Property
3.14(b)                  Licensed Intellectual Property
3.14(d)                  Company Software
3.15                       Listed Contracts
3.16                       Litigation
3.17                       Legal Compliance and Permits
3.18                       Environmental Matters
3.19                       Customer List and Customers
3.20                       Insurance
3.21                       Taxes
3.22                       Employees and Employee Benefits
3.23                       Certain Transactions
5.02(c)                  Required Consents
6.01                       Employees to be Offered Employment
7.03                       Transition Fee Schedule
7.04                       Common Customers
7.04(b)                  Shareholder Customers




EXHIBIT A – Closing Date Balance Sheet
EXHIBIT B – Shareholder Equity Calculation

{H0773354.2 }                                                              


 
39

--------------------------------------------------------------------------------

 
